707 F.2d 374
UNITED STATES of America, Plaintiff/Appellee,v.Otto George NELSON, Defendant,Jerry Reeder Bail Bonds, Real Party in Interest/Appellant.
No. 82-5866.
United States Court of Appeals,Ninth Circuit.
Submitted April 11, 1983*.Decided May 2, 1983.

Susan Cassell, Asst. U.S. Atty., San Diego, Cal., for plaintiff-appellee.
Earl T. Durham, San Diego, Cal., for appellant.
Appeal from the United States District Court for the Southern District of California;  Howard B. Turrentine, District Judge, Presiding.
Before ANDERSON, POOLE, and NELSON, Circuit Judges.
J. BLAINE ANDERSON, Circuit Judge:


1
The real party in interest, Jerry Reeder Bail Bonds, appeals denial of his motion to set aside a bail bond forfeiture and judgment.


2
The district court properly considered the appropriate factors and did not abuse his discretion.   See United States v. Castaldo, 667 F.2d 20, 21 (9th Cir.1981), cert. denied, 456 U.S. 978, 102 S. Ct. 2245, 72 L. Ed. 2d 853 (1982).


3
The metaphoric reference to "horse race betting" was first suggested by Reeder's counsel, and not, as deceptively stated by Reeder's counsel, the district judge.  Counsel must be scrupulously candid and truthful in any matter before the court.  Whether the misstatement was negligent or intentional, the result is the same--the potential for misleading the court.  1 ABA Standards for Criminal Justice, Standard 4-1.1(d) and Commentary.


4
AFFIRMED.


5
Costs are awarded to the government.  The mandate shall issue forthwith and no petition for rehearing will be entertained.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  F.R.App.P. 34(a), Ninth Circuit Rule 3(a)